Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 10, 2017

The Court of Appeals hereby passes the following order:

A17A2118. RICHARD BISHOP v. THE STATE.

      A jury found Richard Bishop guilty of operating a chop shop, theft by receiving
stolen property, and possession of tools for the commission of a crime, and his
convictions were affirmed on appeal in an unpublished opinion. See Bishop v. State,
Case No. A16A1486 (decided February 14, 2017). Bishop subsequently filed an
extraordinary motion for new trial, which the trial court denied. Bishop then filed
this direct appeal.
       An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State,
227 Ga. App. 327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction
over this direct appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/10/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.